Citation Nr: 0637518	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne 
vulgaris of the face, neck and back. 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to June 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  Following this rating decision, the veteran's claims 
file was transferred to the Roanoke, Virginia RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's acne vulgaris is manifested by occasional acne 
and scarring and is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7828 
(2006), which provides for evaluation of acne.  The veteran's 
acne vulgaris could also be evaluated under Diagnostic Code 
7800.  Under Diagnostic Code 7800 VA is required to consider 
unretouched color photographs in its evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) (2006).  
There are no unretouched color photographs of record.  
Accordingly, a remand is necessary for further medical 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
evidence in his possession that might 
substantiate his claim.

2.  Schedule the veteran for an 
examination to determine the extent and 
severity of his service-connected acne 
vulgaris, and the extent of any respective 
scarring upon his face, neck and back.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examiner must complete 
both the disability examination worksheet 
for skin diseases and the worksheet for 
scars.  The examiner should submit color 
photographs showing all scars of the face, 
neck and back. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


